internal_revenue_service number release date index number ------------------------- ------------------------------ ------------------------ ----------------------- ---------------------------------- in re ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number --------------------- refer reply to cc corp bo1 plr-140434-10 date date legend distributing -------------------------------------------------------------------- ------------------------------------------------------------ ------------------------- controlled -------------------------------------------------------------------- ------------------------------------------------------------ ---------------------------- sub sub sub llc llc llc lp lp a business x -------------------------- --------------------------------- ------------------------- ----------------------- ----------------------- -------------------------- ------------------ --------------------------------- ----------------- --------------------- plr-140434-10 business y x y z date date date state a dollar_figurea dollar_figureb dollar_figurec ------------------- ------ ------ ---- ------------------------- ---------------- ---------------------- ------------- ---------------- -------------- ---------------- dear --------------- this letter responds to your date letter from your authorized representatives requesting rulings on the federal_income_tax consequences of a proposed transaction additional information was received in letters dated date and december and the information provided in these letters is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution described below i satisfies the business_purpose requirement of sec_1 b of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent or greater plr-140434-10 interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing is the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return distributing owns all of the stock of sub sub owns all of the stock of sub and all of the membership interests of llc and llc llc and llc are disregarded entities of sub that own all of the partnership interests in lp which is also a disregarded_entity of sub lp owns all of the stock of sub lp owns x of the distributing stock individual a directly and indirectly owns y and others own the remaining z sub a member of the separate_affiliated_group of distributing as defined in sec_355 dsag is engaged in business x and sub through its disregarded_entity lp also a member of the dsag is engaged in business y financial information has been received indicating that business x and business y each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years on date distributing filed a request with the internal_revenue_service irs for rulings under sec_368 sec_355 and sec_332 the previous ruling_request the transaction described in the previous ruling_request is substantially the same as the proposed transaction described below on date the irs issued rulings favorable to the taxpayer in response to the previous ruling_request see plr however as a result of economic conditions at the time the transaction described in the previous ruling_request was not consummated proposed transactions for what are represented to be valid corporate business purposes described herein distributing desires to separate business x and business y by means of the following partially completed and proposed series of steps collectively the proposed transaction i distributing formed controlled on date controlled was formed with minimal capital and before the contribution of business y as described in step v it will have conducted no business ii distributing formed llc on date distributing is the sole member of llc under sec_301_7701-3 llc is a disregarded_entity of distributing before the merger of sub with and into llc as described in step iii llc has conducted no business plr-140434-10 iii distributing will cause sub to merge with and into llc pursuant to state a law sub merger iv distributing will refinance its existing credit facility and borrow approximately dollar_figurea v distributing will cause the transfer of the interests in llc and llc to controlled in exchange for additional controlled stock and a note from controlled controlled intercompany note in the approximate amount of dollar_figureb the contribution vi controlled will borrow approximately dollar_figureb from a third party lender and use the proceeds to satisfy the controlled intercompany note it is anticipated that the contribution the borrowing from the third party lender and the satisfaction of the controlled intercompany note will all occur on the same day distributing will distribute the approximately dollar_figureb from the satisfaction of the controlled intercompany note as part of the cash distribution described in step vii below vii distributing will make a pro_rata cash distribution of approximately dollar_figurec to its shareholders with respect to their distributing stock the pre-spin cash distribution viii distributing will distribute all of the controlled stock pro_rata to its shareholders with respect to their distributing stock the distribution any outstanding options to acquire distributing stock distributing options held by controlled employees and controlled directors will be exchanged for options to acquire controlled stock controlled options a portion of the distributing options held by directors of distributing will also be exchanged for controlled options distributing options held by employees and directors of the distributing group members will be adjusted after the transaction to reflect the value of controlled the ratio of the exercise price for each pre-transaction distributing option to the pre-transaction fair_market_value of the distributing stock will be maintained for each post-transaction distributing or controlled option the pre-transaction aggregate spread value for each option will be maintained post-transaction it is anticipated that after the transaction controlled will enter into a contract with distributing to pay distributing for providing certain intercompany employee services for a transitional period of time following the consummation of the transaction to administer the k non qualified_plan benefit plans and property casualty insurance established for the benefit of controlled these benefits will be concurrently administered for a period of approximately one year after the one-year anniversary of the transaction controlled will enter into new contracts with various vendors as the old contracts expire the 401_k_plan will continue to be administered by distributing for a two-year period following the transaction subject_to possible renewals additionally distributing will provide income_tax preparation tax filing and audit coordination assistance to controlled for a two-year period following the consummation of the plr-140434-10 transaction subject_to renewal pursuant to a tax sharing and indemnification agreement controlled will pay distributing an arm's-length fee for distributing's performance of all transitional services the transitional services are hereinafter referred to as the continuing relationships sub merger representations the following representations have been made in connection with the sub merger a distributing sub and llc will adopt a plan_of_liquidation by merger plan and the sub merger will occur pursuant to such plan b distributing on the date of the adoption of the plan and at all times until the effective time of the sub merger will be the owner of at least of the total combined voting power of all classes of stock of sub and the owner of at least of the total value of all classes of sub stock excluding nonvoting_stock if any that is limited and preferred as to dividends and otherwise meets the requirements of sec_1504 c no shares of sub stock will have been redeemed during the three years preceding the adoption of the plan d all asset transfers from sub to llc resulting from the sub merger will be made in a single transfer e at the effective time of the sub merger all of the stock of sub will be cancelled and sub will cease to be a separate legal entity f sub will retain no assets following the sub merger g sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of the adoption of the plan h except as described above under vi of the proposed transaction the sub merger will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than in value of the sub stock also hold directly or indirectly more than in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 plr-140434-10 i prior to the adoption of the plan no assets of sub will have been distributed in_kind transferred or sold to distributing except for distributions occurring more than three years prior to the adoption of the plan j sub will report all earned_income represented by assets that will be distributed to distributing as owner of llc such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc k the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the plan and immediately before the effective time of the sub merger l other than in connection with the contribution no assets of sub have been or will be disposed of by either sub llc or distributing other than dispositions in the ordinary course of business and dispositions occurring more than three years prior to the adoption of the plan m there is no intercorporate debt existing between distributing and sub other than indebtedness created in the ordinary course of business and certain intercorporate debt owed by distributing to sub and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the date of the adoption of the plan n sub 1's basis in the debt issued to it by distributing as described above equals the adjusted_issue_price of that debt o neither distributing nor llc are organizations that are exempt from federal_income_tax under sec_501 or any other provision of the code p pursuant to the sub merger as a result of the operation of law the following will occur simultaneously i all of the assets and liabilities of sub will become assets and liabilities of llc and ii sub will cease its separate legal existence q neither distributing nor llc has any plan or intention to sell or otherwise dispose_of any of the assets of sub acquired in the sub merger except for dispositions made in the ordinary course of business or pursuant to the proposed transaction r the liabilities of sub assumed by distributing as owner of llc and the liabilities to which the transferred assets of sub are subject were incurred by sub in the ordinary course of its business s following the sub merger distributing as owner of llc will continue the historic_business of sub or use a significant portion of sub 1's historic_business_assets in a business plr-140434-10 t distributing llc and sub will pay their respective expenses if any incurred in connection with the sub merger u no parties to the sub merger are investment companies as defined in sec_368 and iv v sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 w the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the plan and immediately prior to the effective time of the sub merger x all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub merger have been fully disclosed contribution and distribution the following representations have been made in connection with the contribution and distribution aa the indebtedness if any owed by controlled to distributing after the distribution will not constitute stock_or_securities bb no part of the consideration to be distributed by distributing to its shareholders will be received by any shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing cc the five years of financial information submitted on behalf of business x conducted by sub a member of the dsag is representative of its present operation and with regard to that business there have been no substantial operational changes since the date of the last financial statements submitted sub is and immediately after the distribution will be affiliated with distributing in a manner that satisfies sec_1504 without regard to sec_1504 dd neither business x conducted by sub a member of the dsag nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distribution sub will have been the principal_owner of the goodwill and significant assets of business x and will continue to be the principal_owner following the distribution plr-140434-10 ee the five years of financial information submitted on behalf of business y conducted by sub through disregarded entities a member of the dsag is representative of its present operation and with regard to that business there have been no substantial operational changes since the date of the last financial statements submitted ff neither business y conducted either by sub through disregarded entities or controlled through disregarded entities nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distribution either sub through disregarded entities or controlled through disregarded entities will have been the principal_owner of the goodwill and significant assets of business y and will continue to be the principal_owner following the distribution gg following the distribution sub a member of the dsag and controlled through disregarded entities will each continue the active_conduct of their respective businesses independently and with their separate employees hh the distribution is carried out for the following corporate business purposes a to use equity incentives and equity separation for the employees in order to enable business x and business y to attract retain and properly provide incentives to management including future management and management owners of acquired companies as well as focus the employees' efforts on strategic priorities since their equity incentives will be tied solely to the business that they are involved with and b to eliminate the possibility that distributing or controlled will be subject_to customer based business exposure with respect to overlapping customers the distribution is motivated in whole or substantial part by these corporate business purposes ii the transaction is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both jj for purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution kk for purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of plr-140434-10 controlled stock that was either i acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution ll distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction mm no intercorporate debt will exist between distributing or any of its subsidiaries and controlled or any of its subsidiaries at the time of the distribution and no intercorporate debt will exist between distributing or any of its subsidiaries or controlled or any of its subsidiaries subsequent to the distribution except as may arise in the ordinary course of business or with respect to payments pursuant to any continuing relationships between distributing and controlled or that may arise under the tax sharing and indemnification agreement nn immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account of a member in the stock of another member that is required to be taken into account by sec_1_1502-19 will be included in income immediately before the transaction oo payments made in connection with all continuing transactions if any between distributing or any of its subsidiaries and controlled or any of its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length pp no two parties to the transaction are investment companies as defined in sec_368 and iv qq no acquisition of stock of distributing or controlled including any predecessor or successor of any such corporation is part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes the distribution of controlled stock rr immediately after the transaction as defined in sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 ss distributing and controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the distribution plr-140434-10 tt the total fair_market_value of the assets that distributing will transfer to controlled in the contribution will exceed the sum of i the amount of liabilities if any assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of the cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by distributing from controlled in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange uu the total fair_market_value of the assets transferred to controlled by distributing in the contribution will equal or exceed the aggregate adjusted_basis of the transferred assets vv the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing in the contribution will equal or exceed the sum of i the total liabilities if any assumed within the meaning of sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing from controlled and transferred to distributing's creditors in connection with the transaction if any ww the liabilities to be assumed within the meaning of sec_357 by controlled in the contribution were incurred in the ordinary course of business and are associated with the assets to be transferred xx the payment of cash in lieu of fractional shares if any of controlled stock will be solely for the purpose of avoiding the expense and inconvenience to distributing of issuing fractional shares and will not represent separately bargained for consideration it is expected that the total cash consideration that will be paid to the shareholders of controlled instead of issuing fractional shares will not exceed one percent of the total consideration that will be issued in the transaction to the controlled shareholders any fractional share interests of each controlled shareholder will be aggregated and it is intended that no controlled shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled stock sub merger rulings based solely on the information submitted and the representations provided we rule as follows in connection with the sub merger no gain_or_loss will be recognized by distributing in the sub merger plr-140434-10 no gain_or_loss will be recognized by sub in the sub merger the basis of each asset received by distributing through llc in the sub merger will equal the basis of that asset in the hands of sub immediately before the sub merger the holding_period of each asset received by distributing through llc in the sub merger will include the holding_period during which that asset was held by sub distributing through llc will succeed to and take into account those attributes of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 pre-spin cash distribution contribution and distribution based solely on the information submitted and the representations provided we rule as follows in connection with the pre-spin cash distribution contribution and distribution the receipt of cash by the distributing shareholders in the pre-spin cash distribution will be treated as a distribution_of_property to which sec_301 applies sec_356 and sec_1 a the contribution and distribution will constitute a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 the controlled intercompany note will be treated as transitory and distributing will be treated as having received cash from controlled in the contribution distributing will not recognize any gain_or_loss on the receipt of the controlled stock and the cash provided that it distributes the entire amount of that cash to its shareholders or uses the cash to satisfy its creditors sec_361 sec_361 and b controlled will not recognize any gain_or_loss on the contribution sec_1032 controlled's basis in each asset received from distributing in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 controlled's holding_period in each asset received from distributing in the contribution will include the period during which distributing held that asset sec_1223 plr-140434-10 after taking into account the pre-spin cash distribution earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 distributing will not recognize any gain_or_loss on the distribution sec_361 the shareholders of distributing will not recognize any gain_or_loss and will not otherwise include any amount in income on the distribution sec_355 each distributing shareholder's basis in a share of distributing stock as adjusted under sec_1_358-1 shall be allocated between the share of distributing stock with respect to which the distribution is made and the share or shares of controlled stock or allocable portions thereof received with respect to the share of distributing stock in proportion to their fair market values if one share of controlled stock is received in respect of more than one share of distributing stock the basis of each share of distributing stock must be allocated to the shares of controlled stock received in a manner that reflects that to the extent possible a share of controlled stock is received in respect of shares of distributing stock acquired on the same date and at the same price if a distributing shareholder that purchased or acquired shares of distributing stock on different dates or at different prices is not able to identify which particular share of controlled stock or portion thereof is received with respect to a particular share of distributing stock the shareholder may designate which particular share of controlled stock or portion thereof is received with respect to a particular share of distributing stock provided that the designation is consistent with the terms of the distribution a distributing shareholder's holding_period in the controlled stock received will include that shareholder's holding_period for the distributing stock with respect to which the distribution is made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 if cash in lieu of a fractional share of controlled stock is received by a shareholder the shareholder will have gain_or_loss measured by the difference between the basis of the fractional share as allocated thereto as determined in ruling above and the amount of cash received sec_1001 any gain_or_loss will be treated as capital_gain or loss provided such fractional share will be held as a capital_asset on the date of the distribution sec_1221 and sec_1222 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of plr-140434-10 sec_1_355-2 ii whether the proposed transaction is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 iii whether the proposed transaction is part of a plan or series of related transactions under sec_355 and iv the federal_income_tax consequences of the cancellation of the intercorporate debt owed by distributing to sub procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely ___________________________ bruce a decker senior technician reviewer branch office of associate chief_counsel corporate
